Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendments filed 6/27/22 overcome the rejections set forth over Adam and Adam in view of Kim in the office action mailed 3/28/22, as well as the rejection set forth over Sato and Braus. The amendments do not overcome the rejection set forth over Sato, Braus, and Adam ‘767, which is maintained below and applied to additional claims as necessitated by the amendments. It is noted that claim 20, which was not previously rejected over Sato, Braus, and Adam ‘767, has been amended to depend from claim 9 instead of now-canceled claim 15, and the rejection of claim 20 over Sato, Braus, and Adam ‘767 is therefore necessitated by the amendment. The double patenting rejection set forth in the office action mailed 3/28/22 is withdrawn in light of the approved terminal disclaimer filed 7/27/22.

Claim Rejections - 35 USC § 103
Claims 1, 5-7, 9-11, 14, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sato (U.S. PG Pub. No. 2015/0323007) in view of Braus (U.S. Pat. No. 4,847,135) and Adam (U.S. Pat. No. 6,162,767, “Adam ‘767”).
In paragraph 11 Sato discloses a half bearing comprising a porous layer formed on a surface of a metal surface, and a sliding layer covering the porous layer, as in the sliding member of claim 1. The porous layer is a Cu-Sn series alloy, meeting the limitations of the alloy composition of claim 1. The sliding layer is a resin material comprising a fluororesin (PTFE) and a carbon fiber, both as recited in claim 1. The sliding layer does not require any fluororesins other than PTFE, meeting the limitations of claims 9-11 for the cases where the other fluororesin is present in an amount of 0% by volume. In paragraph 30 and Figure 1 Sato discloses that the sliding layer is an internal circumferential surface of a cylindrically-shaped bearing, meeting the limitations of claims 16-20. 
Sato indicates in paragraph 35 that the sliding layer can comprise components other than the resin, PTFE, and carbon fiber (“including at least polytetrafluoroethylene (PTFE) and a carbon fiber”), but does not specifically disclose the inclusion of a zinc compound and an iron oxide.
With respect to i), Braus, in column 1 lines 14-18, discloses a sliding layer for sliding surface bearings, in which a polymeric matrix is bonded to a metallic surface. In column 2 lines 55-60 Braus discloses a matrix containing zinc sulfide, which is a zinc compound as recited in claim 1. In column 3 lines 63-68 Braus discloses that the matrix can further include strength-increasing additives including carbon fibers, and in column 3 lines 49-58 discloses that the polymeric matrix can be PTFE, also as in Sato. In column 2 lines 55-60 and column 3 lines 63-68 Braus discloses that the zinc sulfide is present in 5 to 50% by volume and the strength-increasing additives are present in an amount of 5 to 40% by volume, leading to a total concentration of essential additive and optional additive encompassing the range recited in claim 1, and amounts of zinc compound and carbon fiber overlapping the ranges recited in claims 6-7. The sliding layers of Sato and Braus do not require any additional components and therefore meet the “consists of” limitation of the resin composition of amended claim 1. 
Adam ‘767, in column 2 lines 9-16, discloses the use of iron oxide, as recited in claim 14, as an additive in plastics overlays consisting predominantly of thermoplastic fluoropolymers on bearings. In column 3 lines 1-8 Adam ‘767 discloses that the plastics overlay comprises PTFE and can further comprise a metal sulfide, and that the iron oxide is present in an amount of 0.5 to 10% by volume, within the ranges recited in claims 6-7. 
The inclusion of the zinc sulfide of Braus and the iron oxide of Adam ‘767 in the sliding layer of the bearing of Sato therefore meets the limitations of claims 1, 6-7, 9-11, 14, and 16-20 for the case where the essential additive of the sliding layer is a combination of a zinc compound, a carbon fiber, and an iron oxide. The resin composition of the sliding layer does not require any additional components, meeting the limitations of claim 5 as well.
It would have been obvious to one of ordinary skill in the art to include the zinc sulfide of Braus in the sliding layer of the bearing of Sato, since Braus discloses in column 2 lines 60-66 that the inclusion of the zinc sulfide improves the wear resistance of the sliding layer such that the service life is increased. It would have been obvious to one of ordinary skill in the art to further include the iron oxide of Adam ‘767 in the sliding layer of Sato and Braus, since Adam ‘767 discloses that it is a suitable additive for a bearing layer comprising PTFE and a metal sulfide, and further discloses that the inclusion of iron oxide increases the service life of oil-lubricated bearings, such as those described in paragraphs 13-14 of Sato.

Response to Arguments
Applicant's arguments filed 6/27/22 have been fully considered but they are not persuasive. Applicant argues that one skilled in the art would not have been motivated to combine Sato with Braus, since Braus discloses composite materials having increased wear resistance, while the compositions of the claimed invention allegedly yield improved properties relative to the elastic modulus. However, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). Applicant could overcome the prima facie case of obviousness with a showing of unexpected results commensurate in scope with the claims, as described in MPEP 716.02, but has not made such a showing.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES C GOLOBOY whose telephone number is (571)272-2476. The examiner can normally be reached M-F, usually about 10:00-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PREM SINGH can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES C GOLOBOY/Primary Examiner, Art Unit 1771